In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1464V
                                      Filed: April 4, 2016
                                        UNPUBLISHED

****************************
JANE TOUGAS,                              *
                                          *
                     Petitioner,          *      Damages Decision Based on Proffer;
                                          *      Influenza (“Flu”) Vaccine; Shoulder
v.                                        *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                       *      (“SIRVA”); Adhesive Capsulitis; Rotator
AND HUMAN SERVICES,                       *      Cuff Impingement Syndrome; Special
                                          *      Processing Unit (“SPU”)
                     Respondent.          *
                                          *
****************************
Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Linda Sara Renzi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On December 3, 2015, Jane Tougas (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered a left
shoulder injury, including adhesive capsulitis and rotator cuff impingement syndrome, as
a result of an influenza (“flu”) vaccine administered to her on November 19, 2014.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On February 3, 2016, a ruling on entitlement was issued, finding petitioner
entitled to compensation. On April 1, 2016, respondent filed a proffer on award of
compensation (“Proffer”) stating petitioner should be awarded $70,000.00. Proffer at 1.
In the Proffer, respondent represents that petitioner agrees with the proffered award.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Based on the record as a whole, the undersigned finds that petitioner is entitled to an
award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $70,000.00, in the form of a check payable to
petitioner, Jane Tougas. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                      IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                OFFICE OF SPECIAL MASTERS

JANE TOUGAS,                                  )
                                              )
                  Petitioner,                 )       No. 15-1464V
                                              )       Chief Special Master
          v.                                  )       Nora Beth Dorsey
                                              )       ECF
SECRETARY OF HEALTH                           )
AND HUMAN SERVICES,                           )
                                              )
                  Respondent.                 )
                                              )

           RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

    I.         Compensation for Vaccine Injury-Related Items:

    Respondent proffers that based on the evidence of record, petitioner should be

awarded $70,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a)(1); §15(a)(3)(B); and

§15(a)(4). Petitioner agrees.

    II.        Form of the Award:

    The parties recommend that the compensation provided to Jane Tougas should be

made through a lump sum payment as described below, and request that the special

master’s decision and the Court’s judgment award the following:1

    A lump sum payment of $70,000.00 in the form of a check payable to petitioner, Jane
    Tougas. This amount accounts for all elements of compensation under 42 U.S.C. §
    300aa-15(a) to which petitioner would be entitled.

    Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses and future pain and suffering.


                                             1
                       Respectfully submitted,

                       BENJAMIN C. MIZER
                       Principal Deputy Assistant Attorney General

                       RUPA BHATTACHARYYA
                       Director
                       Torts Branch, Civil Division

                       VINCENT J. MATANOSKI
                       Deputy Director
                       Torts Branch, Civil Division

                       MICHAEL P. MILMOE
                       Senior Trial Counsel
                       Torts Branch, Civil Division

                       /s/ Linda S. Renzi
                       LINDA S. RENZI
                       Senior Trial Counsel
                       Torts Branch, Civil Division
                       U. S. Department of Justice
                       P.O. Box l46, Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Direct dial: (202) 616-4133
Dated: April 1, 2015




                       2